DETAILED ACTION
The following is in response to Applicant’s communication, filed June 24, 2022, which included amendments that have been entered. In Applicant’s communication filed June 24, 2022, Applicant amended claims 1 & 11. Claims 3 & 13 were previously canceled. As a result of these amendments claims  1, 2, 4-12, & 14-20 are allowable.





REASONS FOR ALLOWANCE
Claims 1, 2, 4-12, & 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC § 112
Examiner fins that Applicant’s amendments are sufficient to overcome the issues identified in the rejections under  35 USC 112(a) and 35 USC 112(b). Accordingly, the 35 USC 112(a) and 35 USC 112(b) rejections set forth in the previous action are withdrawn.

Prior Art
Examiner submits the arguments in Applicant’s remarks dated May 31, 2022 arguing that the cited references, either alone or in any proper combination, fail to disclose or render obvious features of claim 1, and similarly claim 11, are persuasive, particularly those arguments in pages 10-11 of Applicant’s remarks dated May 31, 2022.
The closest prior art include Kumar, et al. (US 20160124989 A1), hereinafter Kumar, Dou, et al., VEnron: a versioned spreadsheet corpus and related evolution analysis IEEE/ACM 38th International Conference on Software Engineering Companion (ICSE-C) (2016), hereinafter Dou, Stachura (US 20180157468 A1), hereinafter Stachura, and Gelman, et al. (US 20080178117 A1), hereinafter Gelman. However, Kumar, Dou, Stachura, and Gelman, alone or in combination, do not teach the specific ordered sequence of limitations of independent claims 1 & 11. Examiner submits that these references fail to teach or disclose, either alone or in combination, at the following combination of claim features required by claim 1, and similarly claim 11:
the graph differences comprising converting the benchmark file and the target file into a HTML format, wherein the converting the benchmark file and the target file into the HTML format includes saving graphs as images.

Examiner submits that Kumar, Dou, Stachura, and Gelman are each silent with regard to converting a benchmark file and a target file into the HTML format that includes saving graphs as images, as required by the claims.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 & 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Kumar, Dou, Stachura, and Gelman and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623